Citation Nr: 1326839	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for cervical dystonia, claimed as nerves, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or duodenal ulcer.  

4.  Entitlement to an initial compensable rating for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right ear hearing loss and assigned a noncompensable (0 percent) rating.  This rating decision also denied service connection for left ear hearing loss, tinnitus, and cervical dystonia.  A notice of disagreement (NOD) as to all issues was received in March 2010.  A statement of the case was issued in May 2010 and substantive appeal was received in the same month.  The Veteran testified at a Travel Board hearing in March 2013. 

The issue of entitlement to service connection for diabetes was raised by correspondence received from the Veteran in March 2012.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks increased disability compensation for his service-connected right ear hearing loss.  The most recent VA examination report addressing the Veteran's hearing acuity is a December 2009 VA examination.  During the March 2013 hearing, the Veteran testified that his hearing has gotten worse and he is no longer able to hear what others are saying to him.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate. 

Additionally, with regard to the claims for service connection for left ear hearing loss and tinnitus, the Board finds the December 2009 VA audiology examination arguably inadequate.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 81, 89 (1992).  Consideration must be given to the significance of any upward shift in threshold levels during service to determine if hearing loss first demonstrated after service could be causally related to acoustic trauma during service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further examination is necessary to address this question.  

Further, the Veteran contends his cervical dystonia is the result of the medications prescribed for his service-connected disabilities to include PTSD and duodenal ulcer.  The Board notes the Veteran has yet to be afforded a VA examination to determine the current nature of his disability and to obtain an opinion as to the etiology of such disability.  In view of the foregoing, an examination should be scheduled for the Veteran.  38 C.F.R. § 3.159(c)(4). 

Finally, the last VA treatment records from the Charleston VA Medical Center (VAMC) are dated in September 2011.  Any ongoing VA medical treatment records must be obtained upon remand.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain copies of all relevant VA treatment records dated from September 2011 to the present from the Charleston VAMC.  

2. The Veteran should be scheduled for a VA audiological examination.   It is imperative that the claims folder be reviewed in conjunction with the examination.  An audiogram must be performed and pure tone thresholds and speech recognition scores must be reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a. The examiner should ascertain the current severity of the Veteran's right ear hearing loss.  Appropriate examination findings should be reported to allow for evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

b. The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed tinnitus and/or left ear hearing loss, was manifested during service or is otherwise causally related to service, to include noise exposure (as a heavy truck driver)?

A detailed rationale should be furnished to specifically include discussion of the significance, if any, of any upward shift of threshold levels during service which might show a decrease in hearing acuity during service, even if actual hearing loss disability was not shown during service. 

3. The Veteran should be scheduled for the appropriate VA examination to determine the nature and etiology of the Veteran's cervical dystonia (described as a neurological tic disability).  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a. The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed cervical dystonia is causally related to service.  

b. The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed cervical dystonia was either caused or aggravated by the Veteran's service connected disabilities (specifically including PTSD and duodenal ulcer, and the medications used to treat both).  

A detailed rationale should be furnished for all opinions.

4. The RO should then readjudicate the issues on appeal.  The RO should furnish the Veteran with an appropriate supplemental statement of the case and afford him and his representative an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

